10-0114-cv(L), 10-0603-cv(Con)
Global Land, Inc. v. Mayor and Common Council of the City of Peekskill




                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation "summary order"). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the fourteenth day of May, two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          RICHARD C. WESLEY ,
          DEBRA ANN LIVINGSTON ,
                               Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
GLOBAL LAND , INC . and GLOBAL RECYCLING &
COLLECTION , INC .,

                               Plaintiffs-Appellants,

          v.                                                                               Nos.   10-0114-cv(L),
                                                                                                  10-0603 -cv(Con)

MAYOR AND COMMON COUNCIL OF THE CITY OF PEEKSKILL,

                               Defendants-Appellees.*


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



          *
              The Clerk of Court is directed to amend the official caption to conform to the listing of the parties stated
above.
                                                                    1
FOR PLAINTIFFS-APPELLANTS:                                          DAVID S. STEINMETZ , Zarin & Steinmetz,
                                                                    White Plains, NY (Michele Marianna
                                                                    Bonsignore, Scarsdale, NY, on the brief).

FOR DEFENDANTS-APPELLEES:                                           JOSEPH A. STARGIOTTI, Stargiotti & Beatley,
                                                                    P.C., Pleasantville, NY.

       Appeal from orders of the United States District Court for the Southern District of New
York (Cathy Seibel, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the orders of the District Court are AFFIRMED.

        Plaintiffs-appellants Global Land, Inc. and Global Recycling and Collection, Inc.
(“plaintiffs” or “Global”) appeal from two orders of the District Court dated January 12 and
February 11, 2010. Global operates a recycling facility in the City of Peekskill, New York, and, by all
accounts, has for some time had a bitter relationship with defendants, the Mayor and Common
Council of the City of Peekskill (“defendants” or “the City”). Litigation between the parties was
resolved pursuant to a settlement agreement entered into on January 27, 2005 (the “Settlement
Agreement”).

         Four years later the parties brought cross-motions for injunctive relief following alleged
breaches of the Settlement Agreement by each. In an order dated January 12, 2010 (the “January
Order”), the District Court—“[e]xercising [its] continuing jurisdiction”1 and pursuant to its
“independent power to enforce the settlement agreement,”—enjoined plaintiffs from operating their
recycling facility until they complied with the terms of the Settlement Agreement and “vacated” a
Notice of Hearing by which the City had sought to commence proceedings aimed at revoking
plaintiffs’ special permits. Plaintiffs sought and were granted an expedited appeal of that order.

         The City next moved for an “order interpreting” the Settlement Agreement. Specifically, the


         1
             Although federal courts do not automatically retain jurisdiction over “the breach of an agreement that
produced the dismissal of an earlier federal suit,” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 379 (1994), the
District Court entered an order expressly retaining jurisdiction to interpret and enforce the Settlement Agreement, cf. id.
(holding that subject matter jurisdiction was lacking but noting that “[t]he situation would be quite different” if the
District Court had entered an order “‘retaining jurisdiction’ over the settlement agreement”). The enforcement and
interpretation of the Settlement Agreement were also sufficiently “related to” bankruptcy proceedings to give rise to
subject matter jurisdiction. 28 U.S.C. § 1334(b) (providing that “the district courts shall have original but not exclusive
jurisdiction of all civil proceedings arising under title 11 [i.e., bankruptcy proceedings], or arising in or related to cases
under title 11”); see In re Cuyahoga Equip. Corp., 980 F.2d 110, 114 (2d Cir. 1992) (“The test for determining whether
litigation has a significant connection with a pending bankruptcy proceeding is whether its outcome might have any
conceivable effect on the bankruptcy estate. If that question is answered affirmatively, the litigation falls within the
‘related to’ jurisdiction of the bankruptcy court.” (some internal quotation marks omitted)).

                                                               2
City sought a declaration that, pursuant to the terms of the Settlement Agreement, plaintiffs lacked a
special permit covering the portion of their property known as “Building 3” because any special
permit covering Building 3 had expired. The District Court agreed and, in a second order dated
February 11, 2010 (the “February Order”), declared that the special permit had expired. Plaintiffs
appealed from that order and both appeals were consolidated before this Court. We assume the
parties’ familiarity with the remaining factual and procedural history of the case.

         On appeal, plaintiffs argue primarily as follows: (1) under the terms of the Settlement
Agreement, the District Court lacked the authority to enjoin plaintiffs from operating; (2) the
District Court erred in construing the Settlement Agreement to provide for the termination of
plaintiffs’ special permit; and (3) the City is estopped from arguing that plaintiffs do not have a
special permit covering Building 3. We find no error in the District Court’s analysis and,
accordingly, we affirm both orders.

         With respect to the January Order, we hold that the District Court did not exceed its
authority by enjoining plaintiffs from operating. The Settlement Agreement explicitly vested the
District Court with the authority to “interpret, implement and enforce the terms of . . . this Agreement.”
Moreover, under New York law courts retain broad discretion to fashion appropriate equitable relief
when the contract at issue does not provide for a sole or exclusive remedy. See, e.g., Vacold LLC v.
Cerami, 545 F.3d 114, 130 (2d Cir. 2008) (relying on Rubinstein v. Rubinstein, 23 N.Y.2d 293, 298
(1968); 101123 LLC v. Solis Realty LLC, 801 N.Y.S.2d 31, 31-32 (1st Dep’t 2005); and Papa Gino’s of
Am., Inc. v. Plaza at Latham Assocs., 524 N.Y.S.2d 536 (3d Dep’t 1988)). Because the Settlement
Agreement does not specify that any remedies provided therein are to be the sole or exclusive
remedies available to the parties, the District Court did not abuse its discretion in ordering equitable
relief that it deemed appropriate.

         We also find no error in the District Court’s February Order declaring that no special permit
remains in effect for Building 3. Plaintiffs argue that Building 3 does not require its own special
permit and that Building 3 is covered by a special permit granted on January 24, 2006, covering 1011
Lower South Street (“1011 Permit”). Although it appears that the 1011 Permit included Building 3,
that permit has expired under the express terms of the Settlement Agreement. Specifically,
paragraph eight of the Settlement Agreement, titled “1011 Property and Building 3 Special Permits,”
states that plaintiffs may apply for special permits covering 1011 Lower South Street and Building 3,
but that “such special use permits shall expire” at the time the City purchases 1011 Lower South
Street. Because that property was purchased on July 28, 2006, the only special permit covering
Building 3 terminated on that date.

         Finally, there is no basis for holding that the City is equitably estopped from arguing that
plaintiffs have no special permit covering Building 3. Although all parties operated under the
                                                    3
assumption that Building 3 was covered by a special permit for several years, plaintiffs have not
demonstrated any “affirmative misconduct” on the part of the City that would warrant an estoppel.
See Rojas-Reyes v. Immigration & Naturalization Serv., 235 F.3d 115, 126 (2d Cir. 2000) (“[E]stoppel will
only be applied [against the government] upon a showing of affirmative misconduct by the
government.” (internal quotation marks omitted)).

                                               CONCLUSION

       We have considered all of plaintiffs’ arguments and find them to be without merit. For the
foregoing reasons, the District Court’s January 12, 2010 order and February 11, 2010 order are
AFFIRMED.

                                                 FOR THE COURT,
                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                    4